Exhibit 10.1

 

EXECUTION COPY

 

SECOND AMENDMENT TO FIRST LIEN CREDIT AGREEMENT

 

This Second Amendment (this “Amendment”) to First Lien Credit Agreement is
entered into as of June 26, 2008 (the “Amendment Effective Date”), by and among
KRATOS DEFENSE AND SECURITY SOLUTIONS, INC., a Delaware corporation
(“Borrower”), KEYBANK NATIONAL ASSOCIATION, as Administrative Agent
(“Administrative Agent”) and the Lenders party hereto.

 

RECITALS

 

WHEREAS, reference is made to that certain First Lien Credit Agreement, dated as
of December 31, 2007 (as amended from time to time, the “Credit Agreement”;
capitalized terms used herein without definition have the meanings ascribed to
such terms in the Credit Agreement), among Borrower, KeyBank National
Association, as administrative agent and issuing lender thereunder, and the
lenders party thereto;

 

WHEREAS, Borrower has requested that the Administrative Agent and the Lenders
agree to amend the Credit Agreement to allow for certain additional add-backs to
Consolidated EBITDA (as included in the Borrower’s computation of the Maximum
First Lien Leverage Ratio, Maximum Total Leverage Ratio, the Minimum Fixed
Charge Coverage Ratio and Minimum Consolidated EBITDA covenants set forth in
Sections 7.12(a), (b), (d) and (e));

 

WHEREAS, Borrower has further requested that the Lenders approve the Unsecured
Subordinated Convertible Notes issued by SYS, which will be a Subsidiary of the
Borrower upon the consummation of the Acquisition of SYS by the Borrower, in the
face amount of $3,125,000 (collectively the “Subordinated Notes”) as
Subordinated Debt for purposes of Section 7.1(f) of the Credit Agreement; and

 

WHEREAS, subject to the terms and conditions hereof, the Administrative Agent
and the Lenders have agreed to make such requested amendments to the Credit
Agreement and approve such Subordinated Notes;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

Section 1.           Section References.  Unless otherwise expressly stated
herein, all Section references herein shall refer to Sections of the Credit
Agreement.

 

Section 2.           Amendments to Section 1.1 of the Credit Agreement.

 

(a)       Section 1.1 of the Credit Agreement is hereby amended by adding the
following clause (l) to the definition of “Consolidated EBITDA”, immediately
after existing clause (k) thereof:

 

--------------------------------------------------------------------------------


 

“amounts representing actual transaction costs incurred by the target in any
Permitted Acquisition consummated by the Borrower in which 100% of the purchase
price in connection therewith (as set forth in the definitive purchase agreement
with respect thereto and if not specified therein, then based on a valuation
acceptable to the Lenders) is paid in Equity Securities of the Company, provided
that such amounts (i) shall be limited to transaction costs paid in cash and
incurred directly in connection with such Permitted Acquisition and prior to the
consummation of such Permitted Acquisition and (ii) shall not exceed, with
respect to each such Permitted Acquisition, an aggregate amount equal to 5.0% of
the purchase price in connection therewith (as set forth in the definitive
purchase agreement with respect thereto and if not specified therein, then based
on a valuation acceptable to the Lenders);”

 

Section 3.           Approval of the Subordinated Notes.  The Lenders hereby
approve the Subordinated Notes as Subordinated Debt for purposes of compliance
with Section 7.1(f) of the Credit Agreement; provided, however, that such
approval is expressly conditioned on receipt of a duly executed Subordination
Agreement in the form attached hereto as Exhibit A from holders of Subordinated
Notes representing no less than 95% of the aggregate principal amount of all of
Subordinated Notes within 10 days from the closing of the Acquisition of SYS by
the Borrower; provided further, that the Borrower shall use its best efforts to
obtain a duly executed Subordination Agreement in the form attached hereto as
Exhibit A from all remaining holders as soon as possible.

 

Section 4.           Conditions Precedent.  The effectiveness of this Amendment
is subject to the satisfaction of each of the following conditions precedent:

 

(a)       The Lenders shall have received all of the following, in form and
substance satisfactory to the Lenders:

 

(i)    Amendment.  This Amendment, duly executed and delivered by each Credit
Party, the Administrative Agent, the Lenders and the Second Lien Administrative
Agent;

 

(ii)   Expenses.  The expenses and other amounts payable on the Amendment
Effective Date referred to in Section 8 hereof, including, but not limited to,
reimbursement or payment of all out-of-pocket expenses (including the reasonable
legal fees and expenses of Latham & Watkins LLP, counsel to the Administrative
Agent and the Lenders) required to be reimbursed or paid by Borrower hereunder
or under any other Loan Document; and

 

(iii)  Additional Information.  Such additional documents, instruments and
information as Administrative Agent may reasonably request to effect the
transactions contemplated hereby.

 

(b)           Representations and Warranties.  On the Amendment Effective Date,
the representations and warranties contained herein and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date.

 

2

--------------------------------------------------------------------------------


 

(c)       Completion of Proceedings.  All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby shall be satisfactory in form and substance to
Administrative Agent and its counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.

 

(d)       No Default.  On the Amendment Effective Date after giving effect to
this Amendment, no event shall have occurred and be continuing that would
constitute a Default or an Event of Default.

 

Section 5.           Representations and Warranties; Reaffirmation of Grant. 
Each Credit Party hereby represents and warrants to the Administrative Agent and
the Lenders that, as of the Amendment Effective Date and after giving effect to
this Amendment, (a) all representations and warranties of the Credit Parties set
forth in the Credit Agreement and in any other Loan Document are true and
correct in all material respects on and as of the Amendment Effective Date to
the same extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date, (b) no Default or Event of
Default has occurred and is continuing, (c) the Credit Agreement (as amended by
this Amendment) and all other Loan Documents are and remain legally valid,
binding obligations of the Credit Parties, enforceable against each such Credit
Party in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability and (d) each of the Security Documents to which such Credit Party
is a party and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations as set forth in such respective Security
Documents.  Each Credit Party that is a party to the Pledge and Security
Agreement or any of the other Security Documents hereby reaffirms its grant of a
security interest in the Collateral to the Administrative Agent for the ratable
benefit of the Secured Parties (as defined in the Pledge and Security
Agreement), as collateral security for the prompt and complete payment and
performance when due of the Obligations.

 

Section 6.           Survival of Representations and Warranties.  All
representations and warranties made in this Amendment or any other Loan Document
shall survive the execution and delivery of this Amendment, and no investigation
by the Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.  If any representation or warranty made in this Amendment is false in any
material respect as of the date made or deemed made, then such shall constitute
an Event of Default under the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

Section 7.           Reference to Agreement.  Each of the Loan Documents,
including the Credit Agreement, and any and all other agreements, documents or
instruments now or hereafter executed and/or delivered pursuant to the terms
hereof or pursuant to the terms of the Credit Agreement as amended hereby, are
hereby amended so that any reference in such Loan Documents to the Credit
Agreement, whether direct or indirect, shall mean a reference to the Credit
Agreement as amended hereby.  This Amendment shall constitute a Loan Document
under the Credit Agreement.

 

Section 8.           Costs and Expenses of the Lenders.  Company shall pay on
demand all reasonable costs and expenses of the Administrative Agent and the
Lenders (including the reasonable fees, costs and expenses of counsel to the
Administrative Agent and/or the Lenders) incurred in connection with the
preparation, execution and delivery of this Amendment.

 

Section 9.           Governing Law.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

 

Section 10.         Execution.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopier (or electronic
mail (in PDF format)) shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

Section 11.         Limited Effect.  This Amendment relates only to the specific
matters expressly covered herein, shall not be considered to be a waiver of any
rights, claims or remedies any Lender may have under, or compliance by the
Borrower with any term or provision of, the Credit Agreement or any other Loan
Document or applicable law, and shall not be considered to create a course of
dealing or to otherwise obligate in any respect any Lender to execute similar or
other amendments or grant any waivers under the same or similar or other
circumstances in the future.

 

Section 12.         Ratification by Guarantors.  Each of the Guarantors
acknowledges that its consent to this Amendment is not required, but each of the
undersigned nevertheless does hereby agree and consent to this Amendment and to
the documents and agreements referred to herein.  Each of the Guarantors agrees
and acknowledges that (i) notwithstanding the effectiveness of this Amendment,
such Guarantor’s guaranty shall remain in full force and effect without
modification thereto and (ii) nothing herein shall in any way limit any of the
terms or provisions of such Guarantor’s guaranty or any other Loan Document
executed by such Guarantor (as the same may be amended from time to time), all
of which are hereby ratified, confirmed and affirmed in all respects.  Each of
the Guarantors hereby agrees and acknowledges that no other agreement,
instrument, consent or document shall be required to give effect to this
section.  Each of the Guarantors hereby further acknowledges that Borrower, the

 

4

--------------------------------------------------------------------------------


 

Administrative Agent and any Lender may from time to time enter into any further
amendments, modifications, terminations and/or waivers of any provisions of the
Loan Documents without notice to or consent from such Guarantor and without
affecting the validity or enforceability of such Guarantor’s guaranty or giving
rise to any reduction, limitation, impairment, discharge or termination of such
Guarantor’s guaranty.

 

Section 13.         Certain Waivers.  Each of the Credit Parties hereby agrees
that neither Administrative Agent nor any Lender shall be liable under a claim
of, and hereby waives any claim against Administrative Agent and the Lenders
based on, lender liability (including, but not limited to, liability for breach
of the implied covenant of good faith and fair dealing, fraud, negligence,
conversion, misrepresentation, duress, control and interference, infliction of
emotional distress and defamation and breach of fiduciary duties) as a result of
the amendments and waivers contained in this Amendment and any discussions or
actions taken or not taken by Administrative Agent or the Lenders on or before
the Amendment Effective Date or the discussions conducted in connection
therewith, or any course of action taken by Administrative Agent or any Lender
in response thereto or arising therefrom.  This section shall survive the
execution and delivery of this Amendment and the other Loan Documents and the
termination of the Credit Agreement.

 

[signature pages follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

KRATOS DEFENSE AND SECURITY
SOLUTIONS, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

MADISON RESEARCH
CORPORATION, an Alabama corporation

 

 

 

 

By:

 

 

Name:

  D. Robin Mickle

 

Title:

  President

 

 

 

 

 

 

 

KRATOS COMMERCIAL
SOLUTIONS, INC. (f/k/a SecurePlanet, 
Inc.), a Delaware corporation

 

 

 

 

By:

 

 

Name:

  Chris Caulson

 

Title:

  Vice President, Finance

 

 

 

 

 

 

 

WFI NMC CORP., a Delaware corporation

 

 

 

 

By:

 

 

Name:

  Chris Caulson

 

Title:

  Vice President, Finance

 

 

 

 

 

 

 

KRATOS TEXAS, INC. (f/k/a WFI
Texas, Inc.), a Texas corporation

 

 

 

 

By:

 

 

Name:

  Chris Caulson

 

Title:

  Vice President, Finance

 

 

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

KRATOS SOUTHEAST, INC. (f/k/a WFI
Georgia Inc.), a Georgia corporation

 

 

 

 

By:

 

 

Name:

  Chris Caulson

 

Title:

  Vice President, Finance

 

 

 

KRATOS MID-ATLANTIC, INC. (f/k/a
WFI Delaware Inc.), a Delaware
corporation

 

 

 

 

By:

 

 

Name:

  Chris Caulson

 

Title:

  Vice President, Finance

 

 

 

KRATOS GOVERNMENT
SOLUTIONS, INC. (f/k/a WFI
Government Services, Inc.), a Delaware
corporation

 

 

 

 

By:

 

 

Name:

  D. Robin Mickle

 

Title:

  President

 

 

 

DEFENSE SYSTEMS,
INCORPORATED, a Virginia corporation

 

 

 

 

By:

 

 

Name:

  D. Robin Mickle

 

Title:

  President

 

 

 

JMA ASSOCIATES, INC., a Delaware
corporation

 

 

 

By:

 

 

Name:

  D. Robin Mickle

 

Title:

  President

 

 

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

HAVERSTICK CONSULTING, INC., an
Indiana corporation

 

 

 

 

By:

 

 

Name:

  Deanna Lund

 

Title:

  Senior Vice President & CFO

 

 

 

HGS HOLDINGS, INC., an Indiana
corporation

 

 

 

 

By:

 

 

Name:

  Deanna Lund

 

Title:

  Senior Vice President & CFO

 

 

 

HAVERSTICK GOVERNMENT
SOLUTIONS, INC., an Ohio corporation

 

 

 

 

By:

 

 

Name:

  Deanna Lund

 

Title:

  Senior Vice President & CFO

 

 

 

DTI ASSOCIATES, INC., a Virginia
corporation

 

 

 

 

By:

 

 

Name:

  Deanna Lund

 

Title:

  Senior Vice President & CFO

 

 

 

ROCKET SUPPORT SERVICES, LLC,
an Indiana limited liability company

 

 

 

By: HGS Holdings, Inc., its sole member
and sole manager

 

 

 

 

By:

 

 

Name:

  Deanna Lund

 

Title:

  Senior Vice President & CFO

 

 

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

KRATOS SOUTHWEST L.P. (f/k/a WFI
Southwest L.P.), a Texas limited
partnership

 

 

 

By: Kratos Texas, Inc., a Texas corporation,
its General Partner

 

 

 

By:

 

 

Name:

  Chris Caulson

 

Title:

  Vice President, Finance

 

 

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL
ASSOCIATION, as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

FIELD POINT III, LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

SPF CDO I, LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

 

BROAD POINT I, B.V.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Second Amendment to First Lien Credit Agreement Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SUBORDINATION AGREEMENT

 

SUBORDINATION AGREEMENT

 

This Subordination Agreement (this “Agreement”), dated as of
                    , 2008, is made by the Holder referred to below in favor of
the Secured Parties referred to below, in connection with the Note referred to
below.

 

WHEREAS, reference is made to (i) that certain Unsecured Subordinated
Convertible Note (the “Note”), dated as of                     , by SYS, a
California corporation (“Company”) in favor of                      (“Holder”),
in the face amount of $                    , (ii) that certain First Lien Credit
Agreement (the “First Lien Credit Agreement”), dated as of December 31, 2007, by
and among Kratos Defense and Security Solutions, Inc., a Delaware corporation
(“Kratos”), the Lenders party thereto and KeyBank National Association, as
Administrative Agent (in such capacity, the “First Lien Agent” and, together
with the Lenders, the “First Lien Secured Parties”) and (iii) that certain
Second Lien Credit Agreement (the “Second Lien Credit Agreement” and, together
with the First Lien Credit Agreement, the “Credit Agreements”), dated as of
December 31, 2007, by and among Kratos, the Lenders party thereto and KeyBank
National Association, as Administrative Agent (in such capacity, the “Second
Lien Agent” and, together with the Lenders, the “Second Lien Secured Parties”). 
Except as otherwise noted below, capitalized terms used herein and not otherwise
defined herein shall have the meaning assigned to them in the First Lien Credit
Agreement.

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger and
Reorganization], dated as of February 20, 2008, Company is a wholly owned
subsidiary of Kratos.

 

WHEREAS, pursuant to Section 6.12 of each Credit Agreement, Company is required,
within 45 days from the date hereof, to become a Guarantor under and as defined
in each Credit Agreement.

 

WHEREAS, Holder is or may become financially interested in Company or its
affiliates and desires to aid Company and its affiliates, including Kratos, in
obtaining or having continued financial accommodations, whether by way of loan,
commitment to loan, extensions of credit or other financial aid.

 

NOW, THEREFORE, in order to induce the Lenders under each Credit Agreement to
extend or to continue to extend financial accommodations to the Kratos from time
to time, Holder hereby agrees as follows:

 

1.             Anything in the Note to the contrary notwithstanding, the
indebtedness evidenced by the Note (the “Subordinated Indebtedness”) shall be
subordinate and junior in right of payment, to the extent and in the manner
hereinafter set forth, to all Obligations (as defined in the First Lien Credit
Agreement or the Second Lien Credit Agreement, as applicable) of Company under
each Credit Agreement or any other Loan Document (as defined in the applicable
Credit Agreement), including Company’s Guaranty Obligations (as defined in each
Credit Agreement) under the Multi-Party Guarantee (as defined in each Credit
Agreement)(such Obligations and other indebtedness and obligations in connection
with any renewal, refunding, restructuring or refinancing thereof, including
interest thereon accruing after the commencement of any bankruptcy or insolvency
proceedings, whether or not such interest is an allowed claim in such
proceeding, being hereinafter collectively referred to as the “Senior
Indebtedness”):

 

--------------------------------------------------------------------------------


 

(a)           If any Event of Default (as defined in the applicable Credit
Agreement) under either Credit Agreement has occurred and for so long as such
Event of Default is continuing, (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before Holder is entitled to receive (whether directly or indirectly), or make
any demands for, any payment on account of the Subordinated Indebtedness;
(y) until the holders of Senior Indebtedness are paid in full in cash in respect
of all amounts constituting Senior Indebtedness, any payment or distribution to
which Holder would otherwise be entitled shall be made to the holders of Senior
Indebtedness; and (z) Holder shall not exercise any remedies with respect to the
collection of the Subordinated Indebtedness against Company or any property or
assets of Company.

 

(b)           If any payment or distribution of any character, whether in cash,
securities or other property, in respect of the Subordinated Indebtedness shall
(despite these subordination provisions) be received by Holder in violation of
clause (a) before all Senior Indebtedness shall have been paid in full in cash,
such payment or distribution shall be held in trust for the benefit of, and
shall be paid over or delivered to, the holders of Senior Indebtedness (or their
representatives), ratably according to the respective aggregate amounts
remaining unpaid thereon, to the extent necessary to pay all Senior Indebtedness
in full in cash.

 

2.             To the fullest extent permitted by law, no present or future
holder of Senior Indebtedness shall be prejudiced in its right to enforce the
subordination of this Agreement by any act or failure to act on the part of
Company or by any act or failure to act on the part of such holder or any
trustee or agent for such holder.  Company and Holder hereby agree that the
subordination of the Subordinated Indebtedness pursuant to this agreement is for
the benefit of the First Lien Secured Parties and the Second Lien Secured
Parties, the First Lien Secured Parties and the Second Lien Secured Parties are
obligees under this Agreement to the same extent as if their names were written
herein as such and, subject to the Intercreditor Agreement, the First Lien Agent
or the Second Lien Agent may, on behalf of the applicable Secured Parties,
proceed to enforce the subordination provisions herein.

 

3.             This Agreement shall continue to be effective, or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any of the
Senior Indebtedness is rescinded or must otherwise be restored or returned by
any holder of Senior Indebtedness upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any of the Credit Parties (as defined in each
Credit Agreement), or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, any of the
Credit Parties (as defined in each Credit Agreement) or any substantial part of
the assets of any of them, or otherwise, all as though such payments had not
been made.

 

4.             Nothing contained in the subordination provisions set forth above
is intended to or will impair, as between Company and Holder, the obligations of
Company, which are absolute and unconditional, to pay to Holder the principal of
and interest on the Subordinated Indebtedness as and when due and payable in
accordance with its terms, or is intended to or will affect the relative rights
of Holder and other creditors of the Company other than the holders of Senior
Indebtedness.

 

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

[signatures on following page]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Holder has caused this agreement to be executed as of the
       day of               , 2008.

 

 

 

HOLDER:

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

Title (if applicable)

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

Street Address

 

 

 

 

 

 

 

 

 

 

 

City, State, Zip

 

 

 

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

SYS

 

 

 

 

 

 

 

 

Name:

 

 

Title

 

 

 

 

 

5050 Murray Canyon Rd., Ste 200

 

 

San Diego, California 92123

 

 

 

--------------------------------------------------------------------------------